DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         Cross-Reference to Related Applications
2.   This application is a 371 of PCT/CN2019/101678 08/21/2019. 
                                                         Preliminary amendment
3.   Preliminary amendment filed on 01/16/2020 has been acknowledged and considered.
     In the Preliminary amendment, the applicants have been amended the specification and remained claims 1-20.
    Claims 1-20 are currently pending in the application.
                                                            Oath/Declaration
4.   The oath/declaration filed on 01/16/2020 is acceptable.
                                                                   Priority
5.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                             Information Disclosure Statement
6.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 07/01/2020.
                                                              Specification
7.    The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
2”.
                                                            Claim Objection
8.   In claims 3-4 and 13-14, line 2, delete – MgF2 --.
                                            Claim Rejections - 35 USC § 102
       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
       A person shall be entitled to a patent unless --
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.    

      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.    Claims 1-3, 9, 11-13 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIU et al., hereafter “LIU” (U.S. Publication No. 2019/0123121 A1).
      Regarding claim 1, LIU discloses a display panel, comprising: 
              a substrate (10); 
              a thin film transistor layer (opaque thin film transistor (TFT) (210/610/620), para [0005]-[0006]), wherein the thin film transistor layer (TFT) is formed on the substrate (100); and 

                     an anode layer (910), wherein the anode layer (910) comprises a laminated structure (lower 931/932, para [0007]) and an electrode layer (upper 931, para [0007]), the laminated structure is formed on the thin film transistor layer, the laminated structure((lower 931/932) comprises at least one first sub layer (lower 931) and at least one second sub layer (932), the first sub layer (lower 931) and the second sub layer (932) are alternant formed on the thin film transistor (TFT), the electrode layer (upper 931) is formed on the laminated structure (lower 931/932), the electrode layer (upper 931) are electrically connected to the thin film transistor layer (TFT); 
              a light emitting portion (950), wherein the light emitting portion (950) is formed on and electrically connected to the anode layer (910); and 
              a cathode layer (960), wherein the cathode layer (960) is formed on and electrically connected to the light emitting portion (950) (e.g. Fig. 1).
     Regarding claim 2, LIU discloses wherein a refractive index of the first sub layer (lower 911, (ITO), para [0020]) is different (different materials) from a refractive index of the second sub layer (912, Ag (para [0020]) (e.g. Fig. 1).
      Regarding claim 3, LIU discloses wherein a material of the first sub layer (931) is Si, SiC, Si3N4, TiO2, A1203, BeO, CaF2, ZnSe, LiF, MgF2, MgO, or combinations thereof (ITO 931 in Fig. 1).
      Regarding claim 9, LIU discloses wherein a layer number of the laminated structure ranges from 1 to 20 (number 1 in Fig. 1).

    Regarding claim 12. LIU discloses wherein a refractive index of the first sub layer (lower 911, (ITO), para [0020]) is different (different materials) from a refractive index of the second sub layer (912, Ag (para [0020]) (e.g. Fig. 1).
      Regarding claim 13, LIU discloses wherein a material of the first sub layer (931) is Si, SiC, Si3N4, TiO2, A1203, BeO, CaF2, ZnSe, LiF, MgF2, MgO, or combinations thereof (ITO 931 in Fig. 1).
     Regarding claim 19, LIU discloses wherein a layer number of the laminated structure ranges from 1 to 20 (number 1 in Fig. 1).
                                             Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
s 6-8, 10, 16-18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over LIU et al., hereafter “LIU” (U.S. Publication No. 2019/0123121 A1).
      Regarding claims 6 and 16, LIU discloses the features of the claimed invention as discussed above including the thicknesses of the first transparent conductive oxide layer (lower 931) or the second transparent conductive oxide layer (upper 931) are both 500 .ANG.-1000 .ANG., and a thickness of the anode metal layer (932) is 1000 .ANG.-3000 .ANG (para [0020]) while the applicants claimed a thickness of the first sub layer is the same as a thickness of the second sub layer.
       However, the selection of the claimed device and process parameters would have been obvious to one having ordinary skill in the art before the effective filing date was made to form the thickness of the first sub layer is the same as a thickness of the second sub layer, since it is well settle that when the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
      Regarding claims 7 and 17, LIU discloses the features of the claimed invention as discussed above including the thicknesses of the first 
transparent conductive oxide layer (lower 931) or the second transparent conductive oxide layer (upper 931) are both 500 .ANG.-1000 .ANG., and a thickness of the anode metal layer (932) is 1000 .ANG.-3000 .ANG (para [0020]) while the applicants claimed wherein a thickness of the first sub layer is 50-250nm, and a thickness of the second sub layer is 50-250nm.
       However, the selection of the claimed device and process parameters would have been obvious to one having ordinary skill in the art before the effective filing date was 
      Regarding claims 8 and 18, LIU discloses the features of the claimed invention as discussed above including the thicknesses of the first 
transparent conductive oxide layer (lower 931) or the second transparent conductive oxide layer (upper 931) are both 500 .ANG.-1000 .ANG., and a thickness of the anode metal layer (932) is 1000 .ANG.-3000 .ANG (para [0020]) while the applicants claimed wherein a thickness of the first sub layer is 50-250nm, and a thickness of the second sub layer is 50-250nm.
       However, the selection of the claimed device and process parameters would have been obvious to one having ordinary skill in the art before the effective filing date was made to form the thickness of the first sub layer and the second sub layer are within the claimed range, since it is well settle that when the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
      Regarding claims 10 and 20, LIU discloses the features of the claimed invention as discussed above including the thicknesses of the first transparent conductive oxide layer (lower 931) or the second transparent conductive oxide layer (upper 931) are both 500 .ANG.-1000 .ANG., and a thickness of the anode metal layer (932) is 1000 .ANG.-3000 .ANG (para [0020]) while the applicants claimed wherein a thickness of the laminated structure is less than 1000nm..
.
11.    Claims 4 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over LIU in view of MOON et al., hereafter “MOON” (U.S. Publication No. 2018/0083085 A1).
        Regarding claims 4 and 14, LIU discloses the features of the claimed invention as discussed above, but does not disclose wherein a material of the second sub layer is Si, SiC, Si3N4, TiO2, A1203, BeO, CaF2, ZnSe, LiF, MgF2, MgO, or combinations thereof.
        MOON, however, discloses the first electrode 191 may be made of a transparent conductive material such as indium tin oxide (ITO), indium zinc oxide (IZO), zinc oxide (ZnO), indium oxide (In.sub.2O.sub.3), etc., or a reflective metal such as lithium (Li), calcium (Ca), lithium fluoride/calcium (LiF/Ca), lithium fluoride/aluminum (LiF/Al), aluminum (Al), silver (Ag), magnesium (Mg), gold (Au), etc. The first electrode 191 is electrically connected to the drain electrode 175 of the thin film transistor via the contact hole 182 formed in the passivation layer 180, and becomes the anode of the OLED (Fig. 2 and para [0097]).
       It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to use the material second sub layer teaching of MOON with LIU because such material substitution or replacement would have been .
                                                      Allowable Subject Matter
12.    The following is a statement of reason for the indication of allowable subject matter:
        Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose wherein a material of the first sub layer is SiNx, a material of the second sub layer is SiOx as cited in claims 5 and 15.
                                                              Cited Prior Arts
13.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Yamazaki et al. (U.S. Publication No. 2003/0197466 A1).
                                                                  Conclusion
14.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/PHUC T DANG/Primary Examiner, Art Unit 2892